Exhibit 10.3

Execution Version

THIRD AMENDED AND RESTATED CONSENT AGREEMENT

This Third Amended and Restated Consent Agreement (this “Agreement”), made this
21st day of October, 2015 (the “Execution Date”), but dated effective as of
January 17, 2014 (the “Effective Date”), is by and among the Federal Home Loan
Mortgage Corporation a corporate instrumentality of the United States (“Freddie
Mac”), Ditech Financial LLC, a limited liability company (formerly known as
Green Tree Servicing LLC, as successor-in-interest to Ditech Mortgage
Corporation), formed and existing under the laws of the State of Delaware, whose
chief executive office is located at 3000 Bayport Drive, Suite 880, Tampa,
Florida 33607 (“Servicer”), Green Tree Advance Receivables III LLC, a special
purpose entity formed as a Delaware limited liability company wholly owned by
Servicer (“Depositor”), Green Tree Agency Advance Funding Trust I, a Delaware
statutory trust with Depositor as its sole owner (“Assignee”), Wells Fargo Bank,
N.A., not in its individual capacity but solely as indenture trustee (“Indenture
Trustee”) for the Secured Parties (defined below), and Barclays Bank PLC, not in
its individual capacity but solely as administrative agent (“Administrative
Agent”) pursuant to the Indenture (defined below); the foregoing entities are
hereinafter referred to individually as a “Party” and collectively as the
“Parties”.

W I T N E S S E T H

WHEREAS, on the Effective Date, Green Tree Servicing LLC (“Green Tree”), in
order to obtain funding for advances subject to reimbursement from Freddie Mac
(the “Financing”), assigned to Depositor (and as of the Execution Date,
Servicer, desires to continue to assign to Depositor), which in turn assigned to
Assignee and will continue to assign to Assignee (such assignments, together,
being herein called the “Reimbursement Assignments”), all of Servicer’s present
and future rights, as expressly set forth in, and subject to the limitations of,
the Guide (defined below) and/or the Purchase Documents (as defined in the
Guide) to reimbursement for advances of delinquent principal and interest
(subject to the provisions of Section 3 of this Agreement), advances of taxes
and insurance, and all other advances including foreclosure and liquidation and
related expenses (collectively, the “Reimbursement Amounts”), required to be
made by Servicer under the Guide and/or the Purchase Documents, including, but
not limited to, the requirements of Guide Chapter 71, and Guide Sections 76.21
and 56.10, or other replacement Sections or Chapters, if any (including, without
limitation, the requirements of other Guide Chapters or Sections governing
reimbursement of advances), with respect to Mortgages serviced for Freddie Mac
under Seller/Servicer Numbers 158586, 172485, and 178631 related to the Mortgage
loans specifically identified in Schedule A hereto, as such Schedule may be
amended from time to time (such rights and Reimbursement Amounts are herein
collectively called the “Reimbursement Rights”), which Schedule A is in the form
of a print-out of an exchange of e-mails between Servicer and Freddie Mac (the
“E-Mail Exchange”), with an attached spread sheet identifying, by Freddie Mac
loan number, the applicable Mortgage loans subject to this Agreement, as such
spread sheet may be amended by mutual agreement signed by all Parties hereto;

 

1



--------------------------------------------------------------------------------

WHEREAS, Green Tree, Assignee, Indenture Trustee and Administrative Agent
entered into an Indenture dated as of January 16, 2014 (the “Initial Indenture”)
pursuant to which, among other things, Assignee granted to Indenture Trustee, on
behalf of the Secured Parties (as defined in the Indenture), a security interest
in, among other things, the Reimbursement Rights (such pledge of the
Reimbursement Rights under the Initial Indenture, together with the
Reimbursement Assignments, the “Reimbursement Assignments and Pledge”);

WHEREAS, Assignee, Depositor, Green Tree, Indenture Trustee, Administrative
Agent and Freddie Mac entered into a Consent Agreement dated January 17, 2014
(the “Initial Consent Agreement”) for the purposes provided in such agreement,
with respect to the Initial Indenture;

WHEREAS, Assignee, Green Tree, Indenture Trustee, and Administrative
Agent, entered into (a) an Amended and Restated Indenture, dated as of
December 19, 2014, which amended and restated the Initial Indenture, and (b) a
Series 2014-VF2 Indenture Supplement, dated as of December 19, 2014
(collectively, the “Amended and Restated Indenture”);

WHEREAS, Assignee, Depositor, Green Tree, Indenture Trustee, Administrative
Agent and Freddie Mac entered into an Amended and Restated Consent Agreement,
dated March 6, 2015 (the “Amended and Restated Consent Agreement”) for the
purposes provided in such agreement, with respect to the Amended and Restated
Indenture;

WHEREAS, Green Tree executed and delivered that certain Designation Letter (the
“July 2015 Designation Letter”), dated as of July 13, 2015, executed by Green
Tree, and acknowledged by Administrative Agent, Depositor, and Issuer, which
supplemented the Amended and Restated Consent Agreement pursuant to the terms
provided in the July 2015 Designation Letter;

WHEREAS, Assignee, Depositor, Green Tree, Indenture Trustee, Administrative
Agent and Freddie Mac entered into a Second Amended and Restated Consent
Agreement, dated June 13, 2015 (the “Second Amended and Restated Consent
Agreement”) for the purposes provided in such agreement, with respect to the
Amended and Restated Indenture and 2015 Designation Letter;

WHEREAS, Assignee, Servicer, Indenture Trustee, and Administrative Agent, have
entered into (a) that certain Second Amended and Restated Indenture, dated as of
October 21, 2015, (b) that certain Amended and Restated Series 2014-VF2
Indenture Supplement, dated as of October 21, 2015, (c) that certain Series
2015-T1 Indenture Supplement, dated as of October 21, 2015, and (d) that certain
Series 2015-T2 Indenture Supplement, dated as of October 21, 2015 (collectively,
as such agreements may be amended, modified, or supplemented from time to time
in accordance with the express terms provided therein and in this Agreement, the
“Indenture”);

WHEREAS, under the terms of the Freddie Mac Single-Family Seller/Servicer Guide
(as amended from time to time, the “Guide”), to which Servicer is a party,
Freddie Mac’s consent is required with respect to the grant of such
Reimbursement Assignments and Pledge;

 

2



--------------------------------------------------------------------------------

WHEREAS, Servicer has requested that Freddie Mac consent to (a) Servicer’s
reaffirmation of the assignment of the Reimbursement Rights to Depositor and
Depositor’s assignment of the Reimbursement Rights to Assignee, in each case
pursuant to the terms and provisions of the Receivables Sale Agreement (as
defined in the Indenture) and the Receivables Pooling Agreement (as defined in
the Indenture), as applicable, and (b) Assignee’s reaffirmation of the grant of
the Reimbursement Assignments and Pledge pursuant to the terms and provisions of
the Indenture, and Freddie Mac is willing to do so, in consideration of the
acknowledgments, promises, undertakings, covenants, warranties and
representations on the part of Servicer set forth in this Agreement; and

WHEREAS, Assignee, Depositor, Servicer, Indenture Trustee, and Freddie Mac have
agreed to execute and deliver this Agreement to amend the Second Amended and
Restated Consent Agreement by complete restatement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

1. Recitals; Exhibits; Consent to Reimbursement Assignments and Pledge;
Amendment by Complete Restatement. (a) The recitals above and all exhibits
attached to this Agreement are each hereby incorporated into this Agreement by
this reference, as a substantive contractual part of this Agreement. In reliance
upon the covenants, representations and warranties of Servicer set forth in this
Agreement and/or in the Purchase Documents, and subject to the terms and
conditions stated herein, Freddie Mac consents to (i) Servicer’s assignment of
the Reimbursement Rights to Depositor, (ii) Depositor’s assignment of the
Reimbursement Rights to Assignee, in each case pursuant to the terms and
provisions of the Receivables Sale Agreement (as defined in the Indenture) and
the Receivables Pooling Agreement (as defined in the Indenture), as applicable,
and (iii) Assignee’s grant of the Reimbursement Assignments and Pledge. Servicer
agrees to provide, from time to time, promptly upon request, such information as
Freddie Mac may reasonably request, including (without limitation) the identity
of Assignee, the information outlined on Schedule B (including updates of same),
and the terms and conditions of the Reimbursement Assignments and Pledge and the
structured finance arrangement pursuant to which the Financing will occur,
provided, however, that Servicer shall not be obligated to disclose the interest
rate or other confidential pricing information regarding such structured finance
arrangement. The execution and delivery of this Agreement by Servicer
constitutes notice to Freddie Mac of such assignments and pledges, and the
execution and delivery of this Agreement by Freddie Mac constitutes
acknowledgment that Freddie Mac has received such information to grant its
consent, including without limitation the terms and conditions of the
Reimbursement Assignments and Pledge and the structured finance arrangement
pursuant to which such Reimbursement Assignments are financed.

(b) Freddie Mac hereby acknowledges and consents, subject to the terms,
provisions and conditions of this Agreement, that prior to the Termination Date
(as defined below), Freddie Mac will not consent to (x) the assignment by
Servicer of the Reimbursement Rights to any party (other than a Party to this
Agreement), or (y) any other transaction with any party that is not a Party to
this Agreement relating to Servicer’s rights with respect to the Reimbursement
Rights (including, without limitation, any transaction evidenced by a consent
agreement in form and

 

3



--------------------------------------------------------------------------------

substance comparable to this Agreement). “Termination Date” means the earlier to
occur of (i) payment in full by Freddie Mac or other reimbursement of all
outstanding Reimbursement Amounts (which payment shall be made as and when
required by the Guide and/or any other applicable Purchase Documents absent the
existence of an assignment of the Reimbursement Rights but without regard to any
default by the Servicer) following termination by Freddie Mac as contemplated in
Section 7 of this Agreement or pursuant to Section 17 of this Agreement, and
(ii) the provision by Indenture Trustee, on behalf of the Secured Parties, of a
written notice to Freddie Mac (the “Indenture Trustee Final Notice”) that the
Indenture has been satisfied and discharged in full (from whatever source),
provided that (I) Indenture Trustee shall give Freddie Mac prompt written notice
of the satisfaction and discharge in full of the Indenture, and (II) Freddie Mac
shall be entitled, from time to time, to submit a written inquiry to Indenture
Trustee as to whether the satisfaction and discharge in full of the Indenture
has occurred.

(c) This Agreement amends the Second Amended and Restated Consent Agreement by
complete restatement in compliance with Section 10 of the Second Amended and
Restated Consent Agreement.

2. Freddie Mac’s Subordination of Right of Setoff. Notwithstanding anything to
the contrary in the Guide, Freddie Mac, Servicer, Depositor, Assignee, and
Indenture Trustee agree that to the extent of the Financing, Freddie Mac will
not set off or net any claims it might have against Servicer or any Affiliate of
Servicer (as defined below), or payments due to Freddie Mac from Servicer or any
Affiliate of Servicer, from (i) reimbursements Freddie Mac owes to Servicer or
any Affiliate of Servicer, on account of the Reimbursement Rights, (ii) amounts
that Servicer receives from a transferee servicer pursuant to Sections 56.10(c)
and (d) of the Guide on account of Reimbursement Rights, or (iii) amounts that
Servicer receives upon subsequent receipt of any Principal and Interest Payments
(as such term is defined in the Guide), on account of the Reimbursement Rights;
provided however, that Indenture Trustee agrees that if Servicer receives
reimbursements as described in (ii) and (iii) above in this sentence, and such
payments are duplicative (that is, Servicer is being reimbursed twice for the
same advances), then Indenture Trustee will within five (5) Business Days of the
Indenture Trustee’s receipt of written notice of such duplicative payment from
Servicer or Freddie Mac, return the excess payments to Freddie Mac via the
wiring instructions attached hereto as Schedule D. As used herein,
(x) “Affiliate of Servicer” means, with respect to Servicer, any Person directly
or indirectly controlling, controlled by or under common control with Servicer,
(y) “Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust or unincorporated organization), and
(z) “Agent” means any sub-servicer or agent of Servicer, to the extent such
Agent’s role as sub-servicer or agent of Servicer with respect to the Mortgage
loans specified in Schedule A, including without limitation any Agent who makes
advances or manages Servicer’s custodial accounts and remittances for Servicer,
or any Agent who makes claims for reimbursement or other collection of
Reimbursement Amounts for Servicer. Upon the earlier to occur of (A) the payment
in full (from whatever source) of the Notes (as defined in the Indenture), or
(B) Freddie Mac’s receipt of an Indenture Trustee Final Notice, Freddie Mac may,
in its sole and absolute discretion, set off against the Reimbursement Rights
(that is, subtract from the amount of the Reimbursement Rights) the amounts of
any and all damages, fees, costs and expenses relating to defaults and/or
outstanding obligations of Servicer (and/or of any Affiliate of Servicer) due
and owing to Freddie Mac, including, but not limited to, amounts owed

 

4



--------------------------------------------------------------------------------

to Freddie Mac for any mortgage loan repurchases or claim amounts arising under
any other agreement between Servicer (and/or of any Affiliate of Servicer) and
Freddie Mac. Servicer and Freddie Mac each acknowledge that all advances and
related Reimbursement Rights and Reimbursement Amounts are owned by Servicer and
not by any Agent, notwithstanding that Agent may have disbursed the advances and
notwithstanding any claims by Agent for reimbursement.

3. Payment to Servicer. During the term of this Agreement, all payments, if any,
made by Freddie Mac relating to the Reimbursement Rights will be paid directly
to the account described in Schedule C hereto (the “Clearing Account”), and
Indenture Trustee and Administrative Agent each expressly acknowledge their
understanding that the Clearing Account is not a blocked or restricted account
subject to control in favor of a secured party. Servicer, Depositor, Assignee,
Administrative Agent, and Indenture Trustee will be deemed, by virtue of their
execution of this Agreement, to have specifically authorized and irrevocably
consented to any directed payment of the Reimbursement Rights to the Clearing
Account until such time as any other written notice shall have been delivered by
Indenture Trustee to Freddie Mac which directs all payments, if any, by Freddie
Mac relating to Reimbursement Rights to another account, or the Indenture
Trustee Final Notice shall have been delivered. The Servicer, the Depositor and
the Assignee hereby authorize Freddie Mac to accept the written instructions of
the Indenture Trustee with respect to payments to the Clearing Account, or the
direction to make payments to another account, all in accordance with the
Transaction Documents. Freddie Mac will have no obligation to confirm with the
Servicer or Indenture Trustee any such direction or payment made by Freddie Mac
relating to the Reimbursement Rights arising out of or relating to this
Agreement. For the avoidance of doubt, (i) the Guide requires that Freddie Mac
remit to Servicer reimbursement for advances of taxes and insurance and certain
other advances, including foreclosure and liquidation and related expenses,
required to be made or incurred by Servicer pursuant to the Guide and/or the
Purchase Documents; and (ii) although the definition of “Reimbursement Amounts”
does include the reimbursement of advances for delinquent principal and interest
payments required to be made by Servicer pursuant to the Guide and/or the
Purchase Documents, any such reimbursement from Freddie Mac will be in the form
of either (A) crediting delinquent Principal and Interest Payments (as such term
is defined in the Guide) advanced with respect to the Mortgage loans against
amounts otherwise required to be remitted by Servicer to Freddie Mac, in which
case the old advances shall be deemed reimbursed and the full amount of the new
advances without regard to the credit shall be deemed to have been remitted,
such that Servicer shall remain entitled to reimbursement of the new advance
amount as if such new advance amount had been an out-of-pocket payment, or
(B) permitting Servicer to reimburse itself for delinquent principal and
interest advanced with respect to the Mortgage loans by netting those amounts
from amounts otherwise required to be remitted by Servicer to Freddie Mac,
which, in the case of any crediting contemplated by clause (A) above, the old
advances shall be deemed reimbursed and the full amount of the new advances
without regard to the amount netted shall be deemed to have been remitted, such
that Servicer shall remain entitled to reimbursement of the new advance amount
as if such new advance amount had been an out-of-pocket payment. Issuer,
Depositor and Servicer acknowledge and agree that, to the extent not previously
reimbursed in cash, such amounts credited or netted with respect to delinquent
principal and interest advanced shall be deposited by Servicer directly into the
Collection and Funding Account (as defined in the Indenture) for the benefit of
the Secured Parties in accordance with the terms of the Indenture.

 

5



--------------------------------------------------------------------------------

4. Purpose of Reimbursement Assignment; No Additional Interests in Reimbursement
Rights. Servicer, Depositor, and Assignee covenant to Freddie Mac that the
Reimbursement Assignments and Pledge will only be made pursuant to the terms of
this Agreement and the Indenture, provided that in the event of a conflict
between this Agreement and the Indenture, the provisions of this Agreement shall
prevail. Servicer, Depositor, and Assignee each represents, warrants and
covenants (as applicable to each such entity) that, other than the Reimbursement
Assignments and Pledge, none of such entities has, or will, sell, grant or
convey to any other Person any interest whatsoever in the Reimbursement Rights;
provided, that, upon the occurrence and during the continuance of an “Event of
Default” under the Indenture, Indenture Trustee may, in connection with the
enforcement of the Reimbursement Assignments and Pledge and its exercise of
remedies pursuant to the Transaction Documents and applicable law, including,
without limitation, applicable provisions of the Uniform Commercial Code
(“UCC”), sell the Reimbursement Rights to an approved Freddie Mac
Seller/Servicer or such other person or entity approved in writing by Freddie
Mac in advance of such conveyance, which approval may be granted or withheld by
Freddie Mac in its sole and absolute discretion.

5. Filing of Financing Statement. In recognition of the structured finance
arrangement discussed herein, Servicer, Depositor and Assignee agree to insert
(and Freddie Mac agrees not to object to) language similar to that presented
below in any new financing statement filed after the Execution Date by Indenture
Trustee or Servicer, naming Servicer or Issuer as debtor, under the UCC with
respect to the Reimbursement Assignments and Pledge:

“The Security Interest perfected by this financing statement is subject and
subordinate, in each and every respect, to all rights, powers, and prerogatives
of Freddie Mac under and in connection with (i) the terms and conditions of that
certain Third Amended and Restated Consent Agreement, dated as of October 21,
2015 (as may be amended or modified from time to time in accordance with its
express terms, the ‘Consent Agreement’), with respect to the ‘Reimbursement
Assignments and Pledge’ of the ‘Reimbursement Rights’ (as such terms are defined
in the Consent Agreement), by and among Freddie Mac, Ditech Financial LLC, Green
Tree Advance Receivables III LLC, Green Tree Agency Advance Funding Trust I
(acting through Wilmington Trust, National Association, its Owner Trustee),
Wells Fargo Bank, N.A. and Barclays Bank PLC, (ii) the terms and conditions of
the Purchase Documents as defined in the Freddie Mac Single Family
Seller/Servicer Guide, as it may be amended from time to time, other than as set
forth pursuant to the express terms and provisions of the Consent Agreement, and
(iii) all claims of Freddie Mac arising out of or relating to any and all
breaches, defaults and outstanding obligations of debtor to Freddie Mac.”

6. Non-Applicability of Transaction Documents. Each of the Parties agrees, and
expressly acknowledges its understanding, that Freddie Mac shall not be bound in
any way whatsoever by any terms or provisions of the Indenture or any other
transaction document pursuant to which the Reimbursement Assignments and Pledge
are created (the Indenture and

 

6



--------------------------------------------------------------------------------

any such other agreement are herein called the “Transaction Documents”), and
that in the event of an actual or apparent conflict between the provisions of
the Transaction Documents and the provisions of this Agreement with respect to
the respective rights or obligations of Servicer, Depositor or Assignee, the
provisions of this Agreement shall govern. Furthermore, each of the Parties
hereto (other than Freddie Mac) covenants and agrees not to amend, modify or
supplement the Indenture or any other Transaction Document without the express
prior written consent of Freddie Mac, which consent may be granted or withheld
in Freddie Mac’s sole and absolute discretion; if Freddie Mac determines that
any such amendment, modification or supplement would not be materially adverse
to Freddie Mac in any respect, including without limitation, with respect to
Freddie Mac’s rights and agreements hereunder, then Freddie Mac will grant such
consent as soon as reasonably practicable.

7. Continuation of Security Interest in Proceeds. Each of the Parties agrees,
and expressly acknowledges its understanding, that if Freddie Mac exercises its
right to suspend or terminate Servicer’s eligibility to service Mortgage loans
for Freddie Mac, the Reimbursement Assignments and Pledge shall continue in full
force with respect to the Reimbursement Rights, subject to the terms of this
Agreement. Freddie Mac agrees that (i) if Servicer is terminated by Freddie Mac
(or Servicer’s servicing rights related to the Reimbursement Rights are
otherwise transferred away from Servicer) pursuant to the terms and provisions
of the Purchase Documents, (ii) Servicer voluntarily resigns as servicer under
the Purchase Documents with respect to any of the Mortgage loans identified on
Schedule A, or (iii) Servicer, Depositor and/or Assignee defaults under the
Indenture or any related Transaction Documents, then the Reimbursement Rights
shall be vested in Assignee (but only to the extent that such Reimbursement
Rights would, under the Guide and/or any other applicable Purchase Documents,
have been vested, as of the applicable date of any such termination or transfer
of servicing, in Servicer absent the existence of the Reimbursement Assignments
and Pledge), and as promptly as practicable, and in any event within ten
(10) calendar days, after Freddie Mac’s giving or receipt (as applicable) of
notice of any such occurrence, Freddie Mac shall make commercially reasonable
efforts to (x) provide that all payments made or amounts payable by Freddie Mac
in respect of the Reimbursement Rights (which payments shall be made as and when
required pursuant to the Guide and/or any other applicable Purchase Documents
absent the existence of the assignment of the Reimbursement Rights) shall be
made to the Clearing Account and, if applicable, prior to any advance
reimbursement payments made to the successor servicer, and (y) enforce the
provisions of Guide Section 56.10 and the requirement that the successor
servicer pay in full the aggregate Reimbursement Rights outstanding as of the
date of transfer, including but not limited to all delinquent interest (net of
prepaid interest) and delinquent principal advanced (net of prepaid principal)
to Freddie Mac by Servicer as of the effective date of the servicing transfer
and direct such successor servicer to remit such amounts to the Clearing
Account. Freddie Mac hereby agrees that it shall endeavor to provide each of
Depositor, Assignee, Indenture Trustee and the Administrative Agent, with any
notice of Servicer termination or notice of the voluntary resignation of
Servicer within ten (10) calendar days following the date thereof; provided,
however, that Freddie Mac will not be liable to any Party for failure to provide
such notice by such deadline. Assignee hereby agrees that it shall promptly
provide Freddie Mac with notice of the occurrence of any “Event of Default”
under the Indenture or any other Transaction Document.

 

7



--------------------------------------------------------------------------------

8. Participations and Assignments. The holder of any Notes (as defined in the
Indenture) issued pursuant to the Indenture (or, if any holder of any Notes
issued pursuant to the Indenture sells one or more participations in such Notes,
or assigns a portion of such Notes or otherwise enters into any arrangement
whereby one or more entities have rights by, through, or with, such holder with
respect to the security interest created pursuant to the Reimbursement
Assignments and Pledge, any such participants and assignees) shall benefit under
this Agreement solely through (and the rights of any such participants and
assignees shall be derived solely from) Assignee and Indenture Trustee. Freddie
Mac’s only obligations relative to the Reimbursement Assignments and Pledge are
as expressly set forth in this Agreement, and (i) Freddie Mac shall have no
liability to, and no obligation hereunder to deal with, any holder of, or any
such participant or assignee in, the Notes made pursuant to the Indenture, and
(ii) Servicer hereby indemnifies Freddie Mac from and against any and all loss,
costs, damages and expenses (including, without limitation, attorneys’ fees and
costs) arising out of or relating to any claim made by any such holder,
participant or assignee in a manner other than as described in this Section 8.

9. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties concerning the subject matter hereof, and supersedes any and all prior
representations, statements, discussions and negotiations concerning such
agreements and the subject matter hereof which may have been made or which may
have occurred prior to or contemporaneous with the execution of this Agreement.

10. Amendments; Defined Terms. This Agreement may not be amended, and none of
its terms may be modified or waived, except by a writing that specifically
refers to this Agreement and that expressly states that it constitutes an
amendment, modification or waiver to this Agreement, and which is signed by the
Party or Parties against whom enforcement of the amendment, modification or
waiver is sought. Capitalized terms not defined in this Agreement shall have the
meanings ascribed to them in the Guide.

11. Severability. If any term or provision of this Agreement shall be held to be
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of all of the remaining provisions of this Agreement shall not be
affected, and the rights and obligations of the Parties shall be construed and
enforced as if this Agreement did not contain the particular term or provision
held to be invalid or unenforceable.

12. Rights Cumulative. All rights granted to Freddie Mac hereunder shall be
cumulative and shall be in addition to any other rights that Freddie Mac may
have under the Purchase Documents, at law or in equity. Except as otherwise
expressly set forth in this Agreement, nothing in this Agreement is intended to
or shall be construed to amend or modify any of the terms or provisions of the
Purchase Documents or any other agreements between Servicer and Freddie Mac.

13. No Waiver. Neither delay on the part of Freddie Mac in the exercise any of
its rights hereunder, nor any partial exercise of any such right, shall
constitute a waiver of such right or of any other rights of Freddie Mac under
this Agreement.

 

8



--------------------------------------------------------------------------------

14. Successors and Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon, and shall inure to the benefit of, the Parties hereto and their
respective successors and assigns. Notwithstanding anything herein to the
contrary, it is understood and agreed that none of Servicer, Depositor or
Assignee shall have any rights to direct Freddie Mac in any way pursuant to this
Agreement or to bring any action or proceeding against Freddie Mac pursuant to
this Agreement to enforce any of Freddie Mac’s obligations hereunder, and only
Indenture Trustee shall have the right to provide such direction or to bring any
action against Freddie Mac pursuant to this Agreement to enforce any of Freddie
Mac’s obligations hereunder.

15. Representations and Warranties. Servicer, Depositor and Assignee each hereby
represents and warrants to Freddie Mac that, as of the Effective Date and
Execution Date, it:

(a) had no present intention of filing any petition under, initiating any
proceeding under, or otherwise seeking the protection of, the United States
Bankruptcy Code or any state law concerning bankruptcy; reorganization,
insolvency, moratorium, receivership or creditor’s rights or debtor’s
obligations generally, or making an assignment for the benefit of creditors, or
entering into a composition or similar agreement;

(b) was not insolvent within the meaning of 11 U.S.C. §101 (32);

(c) did not undertake the Reimbursement Assignments and Pledge with actual
intent to hinder, delay or defraud any entity to which the Servicer was or
became indebted on or after the date of the Reimbursement Assignments and
Pledge;

(d) will not benefit any insider of Servicer within the meaning of 11 U.S.C.
§101(31) by virtue of the Reimbursement Assignments and Pledge;

(e) had received reasonably equivalent value in exchange for undertaking the
Reimbursement Assignments and Pledge; and

(f) did not intend to incur, or did not believe that it would incur, debts that
would be beyond Servicer’s ability to pay as such debts matured.

The applicable Party’s respective representations and warranties in this Section
shall survive the execution and delivery of this Agreement and are a material
inducement to Freddie Mac without which Freddie Mac would not have entered into
this Agreement and upon which Freddie Mac is entitled to rely.

16. Assignment Only with Freddie Mac’s Consent. None of Servicer, Depositor,
Assignee nor Indenture Trustee may assign its rights or obligations under this
Agreement without Freddie Mac’s prior written consent (except the pledge by
Assignee to Indenture Trustee), which consent may be granted or withheld in
Freddie Mac’s sole and absolute discretion.

17. Term and Renewal of Agreement. The term of this Agreement shall
automatically renew for successive annual terms from and after the Execution
Date; provided,

 

9



--------------------------------------------------------------------------------

however, that Freddie Mac reserves the right, at its discretion, to terminate
this Agreement upon at least thirty (30) calendar days’ prior written notice to
Servicer, Depositor, Assignee, Administrative Agent, and Indenture Trustee, it
being understood that a termination under this Section 17 shall only apply to
Reimbursement Rights arising after the date of such termination such that this
Agreement shall remain effective as to any Reimbursement Rights subject to the
Transaction Documents prior to the expiration of the term of this Agreement.

18. Governing Law. This Agreement and the rights and obligations of the Parties
hereunder shall be construed in accordance with and governed by the laws of the
United States. Insofar as there may be no applicable precedent, and insofar as
to do so will not frustrate the purposes of this Agreement or the transactions
governed hereby, the local laws of the State of New York shall be deemed
reflective of the laws of the United States (without reference to the conflicts
of laws principles thereof other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law). Time is of the essence as to the deadlines and
timeframes referenced in this Agreement.

19. INTENTIONALLY OMITTED.

20. For the Avoidance of Doubt. The Parties hereto agree that,
notwithstanding anything to the contrary herein, the terms and provisions of
this Agreement do not provide, and shall not be interpreted to provide, for the
assignment or conveyance of any part or all of the conditional, non-delegable
right of Servicer to service the Mortgage loans identified in Schedule A hereto
under the Guide and/or the Purchase Documents or of any proceeds resulting from
the sale or transfer of such rights to service those Mortgage loans under the
Guide or Purchase Documents.

21. Reporting Obligations of Servicer. Servicer hereby agrees to provide to
Freddie Mac (to the attention of Director – Servicing Capital Markets, Freddie
Mac, 8200 Jones Branch Drive, Mail Stop 343, McLean Virginia 22102, or at such
other addresses as Freddie Mac may from time to time designate pursuant to
written notice), on or before the twentieth (20th) day (or, if such day is not a
Business Day (as defined in the Guide), the next succeeding Business Day) of
each calendar month after the Effective Date, a written report containing:
(i) all then-outstanding amounts secured by the Reimbursements Assignments and
Pledge; (ii) a cumulative statement showing the dates and amounts of all
advances secured by the Reimbursements Assignments and Pledge; (iii) any notice
of default or event of default received or sent by Servicer in connection with
the Indenture and/or any other Transaction Document; and (iv) such other
information or documents that Freddie Mac may reasonably request in connection
with the Indenture and/or any other Transaction Document and/or this Agreement.

22. Counterparts. This Agreement may be executed in any number of counterparts
and by different Parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original (whether such counterpart is
originally executed or an electronic copy of an original) and all of which when
taken together shall constitute one and the same agreement. The Parties hereto
agree that delivery of a counterpart of a signature page to this Agreement by
facsimile or electronic transmission shall be effective as delivery of an
original executed counterpart of this Agreement.

 

10



--------------------------------------------------------------------------------

23. Notice. All notices that are required or are permitted under this Agreement
shall be in writing and shall be: (i) hand-delivered; (ii) mailed by certified
or registered U.S. Mail, return receipt requested, first class postage prepaid;
or (iii) sent via overnight courier to the Parties as follows:

 

if to Freddie Mac: Freddie Mac Single-Family Business and Information Technology
8200 Jones Branch Drive, MS 343 McLean, Virginia 22102-3110

Attention: Director, Servicing Capital Markets

 

with a copy to:

Legal Division Freddie Mac 8200 Jones Branch Drive, MS 210

McLean, Virginia 22102

Attention: Vice President and Deputy General Counsel, Single Family Real Estate

 

if to Servicer:

Ditech Financial LLC 3000 Bayport Drive, Suite 880 Tampa, Florida 33607

Attention: President

 

with a copy to:

Ditech Financial LLC 1100 Virginia Drive, Suite 100 Fort Washington,
Pennsylvania 19034

Attention: General Counsel

 

if to Depositor:

Ditech Financial LLC 1100 Virginia Drive, Suite 100 Fort Washington,
Pennsylvania 19034 Attention: General Counsel

 

11



--------------------------------------------------------------------------------

if to Assignee: Ditech Financial LLC 1100 Virginia Drive, Suite 100 Fort
Washington, Pennsylvania 19034

Attention: General Counsel

 

if to Indenture Trustee:

9062 Old Annapolis Road Columbia, Maryland 21045-1951

Attention: Corporate Trust Services, Green Tree Agency Advance Funding Trust I,
Series 2014-VF2

 

if to Administrative Agent:

Barclays Bank PLC 745 Seventh Avenue New York, New York 10019 Attention: Joseph
O’Doherty

or to such other address as any Party shall designate by written notice to the
other Party in the manner provided herein.

24. Confidentiality. Except as otherwise expressly agreed in writing by the
other Parties hereto, no Party to this Agreement shall issue or cause to be
issued any announcement, press release, or other statement, or shall voluntarily
disclose information concerning this Agreement to the press or the general
public. The foregoing shall not be deemed to prevent a Party from disclosing
this Agreement or the terms hereof: (i) in response to a court order, subpoena,
or other demand or request made in accordance with applicable law by a
governmental or quasi-governmental body having jurisdiction over such Party
(including, without limitation, the Federal Housing Finance Agency), or as
otherwise required by applicable law (including, without limitation, applicable
Federal securities law), or as that Party may deem reasonably necessary as part
of its filings of SEC Forms 8-K, 10-Q or 10-K and related disclosures to
investors (each Party will provide an advance copy to the other Parties of
appropriate excerpts of any such disclosure relating to this Agreement, except
for non-public disclosures to private investors on a confidential basis); or
(ii) to such Party’s subsidiaries, affiliates, officers, agents,
representatives, attorneys, accountants, auditors, successors, and assigns, and
to qualified bidders or investors in connection with the sale of such Party or
its assets, who have a need to know.

25. Owner Trustee Limitation of Liability. It is expressly understood and agreed
by the Parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association, not individually or personally, but
solely as Owner Trustee of Assignee under its Trust Agreement (as defined in the
Indenture), in the exercise of the powers and authority conferred and vested in
it, (b) each of the representations, undertakings and agreements

 

12



--------------------------------------------------------------------------------

herein made on the part of Assignee is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust, National
Association but is made and intended for the purpose of binding only Assignee,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the Parties hereto and by any Person claiming
by, through or under the Parties hereto and (d) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of Assignee or be liable for the breach or failure
of any obligation, representation, warranty or covenant made or undertaken by
Assignee under this Agreement or any related agreement.

26. Capacity of Indenture Trustee. It is expressly understood and agreed by the
Parties hereto that (a) this Agreement is executed and delivered by Wells Fargo
Bank, N.A., not individually or personally, but solely as Indenture Trustee, for
and on behalf of the Secured Parties, (b) each of Indenture Trustee’s
representations, undertakings and agreements herein are made on behalf of the
Secured Parties and are made and intended not as a personal representation,
undertaking and agreement by Indenture Trustee, (c) under no circumstances shall
Indenture Trustee be personally liable for the payment of any obligation or be
liable (absent Indenture Trustee’s willful misconduct, fraud or gross
negligence) for the breach or failure of any obligation or covenant made or
undertaken by it under this Agreement.

[Signatures appear on following pages]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Third Amended and
Restated Consent Agreement to be executed and delivered by their duly authorized
signatories as of the Effective Date.

 

FEDERAL HOME LOAN MORTGAGE CORPORATION

/s/ Yvette Gilmore

By (Signature)

Yvette Gilmore

Typed Name

VP Servicer Performance Mgmt.

Typed Title DITECH FINANCIAL LLC

/s/ Cheryl A. Collins

By (Signature)

Cheryl A. Collins

Typed Name

Senior Vice President and Treasurer

Typed Title GREEN TREE ADVANCE RECEIVABLES III LLC

/s/ Cheryl A. Collins

By (Signature)

Cheryl A. Collins

Typed Name

Senior Vice President and Treasurer

Typed Title

 

Signature Page to Third Amended and Restated Consent Agreement



--------------------------------------------------------------------------------

GREEN TREE AGENCY ADVANCE FUNDING TRUST I By:   Wilmington Trust, National
Association, not in its individual capacity but solely as Owner Trustee

/s/ Dorri Costello

By (Signature)

Dorri Costello

Typed Name

Vice President

Typed Title WELLS FARGO BANK, N.A., not in its individual capacity, but solely
as Indenture Trustee

/s/ Mark DeFabio

By (Signature)

Mark DeFabio

Typed Name

Vice President

Typed Title

BARCLAYS BANK PLC,

as Administrative Agent

/s/ Trevor D. Moffitt

By (Signature)

Trevor D. Moffitt

Typed Name

Director

Typed Title

 

Signature Page to Third Amended and Restated Consent Agreement



--------------------------------------------------------------------------------

Schedule A

Copy of “Email Exchange”

E-Mail Exchange Attached; Loan List (referred to in E-Mail Exchange) on File

See Attached.



--------------------------------------------------------------------------------

LOGO [g18402g72g19.jpg]

Jin, Guocheng
From: Jin, Guocheng
Sent: Thursday, October 15, 2015 10:27 AM
To: ‘Pieter Vanzyl’
Cc: Jahagirdar, Om; Wiseman, Brett W; McKitty, Tricia
Subject: RE: Ditech (f/k/a/ Green Tree) - 3rd A/R Consent Agreement
Pieter,
I confirm the receipt the list of 155,841 loans related to the Ditech 3rd A/R
Consent Agreement. This email exchange will be included in Exhibit A of the
Consent Agreement.
Seller/Servicer Number Loan Count
158586 53,999
172485 51,166
178631 50,676
Grand Total 155,841
Thanks,
Guocheng (George) Jin, CFA
Servicing Capital Markets Transactions Single Family Portfolio Management
Freddie Mac 703.903.2674 703.470.7757
From: Jahagirdar, Om
Sent: Thursday, October 15, 2015 10:18 AM To: Jin, Guocheng; Wiseman, Brett W
Subject: FW: Ditech (f/k/a/ Green Tree) - 3rd A/R Consent Agreement
I believe this is the loan file.
Om Jahagirdar
Associate General Counsel
Legal Division: Single-Family Real Estate
703.903.2384 (office)
om_jahagirdar@freddiemac.com
8200 Jones Branch Drive, MS 210
McLean, VA 22102
Our Commitment: We’re making a difference and moving housing forward.
Learn more
The information transmitted in this e-mail is for the exclusive use of the
1



--------------------------------------------------------------------------------

LOGO [g18402g01w67.jpg]

person or entity to which it is addressed an may contain legally privileged or
confidential information. If you are not the intended recipient of this e-mail,
you are prohibited from reading, printing, duplicating, disseminating or
otherwise using or acting in reliance upon this e-mail or any information
contained herein. If you have received this e-mail in error, please notify the
sender at Freddie Mac immediately, delete this e-mail from your computer and
destroy all copies of this e-mail
From: Pieter Vanzyl [mailto:pieter.vanzyl@ditech.com] Sent: Thursday, October
15, 2015 10:01 AM To: Jahagirdar, Om Subject: Ditech (f/k/a/ Green Tree) - 3rd
A/R Consent Agreement
Om,
Resending the file.
Thanks Pieter
The information contained in this message is the property of Ditech Financial
LLC and/or its direct and indirect subsidiaries and is intended only for the
confidential use of the persons or entities to whom it is addressed. This
message, together with any attachments, is proprietary and confidential and may
contain other information prohibited from unauthorized disclosure by law. If you
are not the intended recipient, or if you have received this communication in
error, please notify the sender immediately by telephone at the number above and
permanently delete this message, together with any attachments, from your
computer system without making a copy. Any review, dissemination, use or
distribution of this message or any attachments is prohibited.
2



--------------------------------------------------------------------------------

Schedule B

List of Information to be provided to Freddie Mac

Securitization Trust

Lien

UPB

Advance Category

Beginning Advance Balance

Recoveries

Advances

Ending Advance Balance

Beginning Note Balance

Ending Note Balance

Adjustments

Collection Account Balance

Weighted Average Advance Rate



--------------------------------------------------------------------------------

Schedule C

Clearing Account

 

Name of Bank:    Bank of America, N.A.    150 Broadway Avenue    New York, New
York 10038

ABA Number of Bank: 026009593

Name of Account: Ditech Financial LLC

Account Number at Bank: 1291140031



--------------------------------------------------------------------------------

Schedule D

Freddie Mac Wire Instructions

JP Morgan Chase

Routing Number: 021-000-021

Account Number: 9104014098